Citation Nr: 1222887	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  05-15 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from October 19, 1973 to April 21, 1974, with additional inactive duty training (INACDUTRA) in the Marine Corps Reserve from September 27, 1974 through April 20, 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the appellant's petition to reopen his claim for service connection for schizophrenia.  When this case was initially before the Board in January 2009, it was remanded for further development. 

For background purposes, the Board notes that the appellant's claim for service connection for a mental/nervous condition was initially denied by the RO in an August 1986 rating decision.  The appellant appealed the RO's August 1986 decision to the Board.  In a November 1987 decision, the Board denied entitlement to service connection for chronic undifferentiated schizophrenia.  Thereafter, in November 1990, the appellant attempted to reopen his service connection claim, but his application to reopen was denied by a May 1991 rating decision.  He then appealed the May 1991 decision to the Board.  In a January 1992 decision, the Board denied his petition to reopen his claim.  Subsequently, in April 1992, the appellant again attempted to reopen his service connection claim; however, his application to reopen was denied by a final RO decision in July 1992 for lack of new and material evidence.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

Significantly, however, following the July 1992 RO decision, additional relevant service personnel records were obtained, which were in existence at the time of the July 1992 decision but which had not previously been associated with the claims file.  Thus, rather than determining whether new and material evidence has been submitted to reopen the appellant's schizophrenia claim, a de novo review of the issue of entitlement to service connection schizophrenia is warranted, and the issue on appeal is as stated on the cover sheet.  See 38 C.F.R. § 3.156(c)(ii) (2011).  The Board notes that in June 2010 the appellant also submitted additional evidence in support of his claim, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  38 C.F.R. § 20.1304 (2011). 

Finally, in February 2011, this claim was once again before the Board.  However, it was determined additional evidence was required and the claim was remanded to obtain this requested development.  This requested development included a VA psychiatric examination, which also revealed diagnoses of anxiety disorder and depressive disorder.  

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2011).  In light of Brokowski, Robinson, and Clemons, the Board has recharacterized the appellant's psychiatric claim as indicated on the title page.  

All requested development has been completed and the claim is once again before the Board. 


FINDING OF FACT

The competent and credible medical and lay evidence indicates the appellant's acquired psychiatric disorder, to include paranoid schizophrenia, schizoaffective disorder, anxiety disorder, and depressive disorder began his period of ACDUTRA.  


CONCLUSION OF LAW

An acquired psychiatric disorder is not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2003 letter, sent prior to the initial adjudication of the claim March 2004, advised the appellant of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  And as for the Dingess requirements, since the Board is denying this claim, the downstream effective date element is ultimately moot.  So not providing notice concerning this downstream element of the claims is non-prejudicial, i.e., harmless error.  See also 38 C.F.R. § 20.1102 (2011). 

Relevant to the duty to assist, the appellant's service treatment records, service personnel records, as well as post-service private treatment records have been obtained and considered.  The appellant has not identified any additional, outstanding records that have not been requested or obtained relevant to his claim for a psychiatric disorder.  

Additionally, the appellant was provided VA examinations in December 1986 and September 2011, specifically addressing whether his psychiatric disorders are attributable to his military service.  The Board finds these examinations and opinions are adequate, as they are predicated on a full reading of the medical records in the appellant's claims file.  The opinion considered all of the pertinent evidence of record, to include the appellant's private treatment records, and the statements of the appellant, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Moreover, in obtaining the appellant' s service personnel records, additional private treatment records, and also the scheduling the September 2011 VA compensation examination, the Board is satisfied that there has been compliance with its January 2009 and February 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Evidence and Analysis

Service connection may be granted if it is shown a claimant suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a preexisting condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

According to 38 C.F.R. § 3.384 (2011), the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

Ordinarily, congenital or developmental defects, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  However, a disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service-connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127.

When a Veteran served 90 days or more during a period of war and psychosis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of the disease during the period of service.  
However, this presumption is rebuttable by probative evidence to the contrary and, as specifically concerns these particular claims at hand, does not apply to claims based on ACDUTRA or INACDUTRA service.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  As already alluded to, establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (i.e., permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Disorders diagnosed after discharge may still be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet, varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Medical evidence is not always or categorically required when the determinative issue is medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102.  

Here, as already discussed in the prior February 2011 remand, there is no disputing the appellant meets the first and indeed perhaps most fundamental requirement for any service connection claim, which is have proof he has the claimed disability, i.e., schizophrenia.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof of current disability, there could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  In this regard, the appellant's service personnel records from March 1976 indicate he was discharged from reserve service on account of chronic schizophrenia.  The claims file also contains numerous private treatment records from various providers from 1976 to the present showing the appellant's continuous treatment for his psychiatric disorders.  Additionally, both the December 1986 and September 2011 VA psychiatric examinations diagnosed the appellant with schizophrenia.  The September 2011 examination also contains the diagnoses pertaining to anxiety and depressive disorders.  

Therefore, resolution of this claim ultimately turns on whether there is the required linkage between the appellant's psychiatric disorders, specifically the schizophrenia, and his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  As noted below, the most probative medical and other evidence in the file disproves such etiology.

A review of the appellant's service treatment records from his period of ACDUTRA from October 1973 to April 1974 fails to reveal any treatment for, or diagnosis of, a psychiatric disorder.  Rather, these records show that, although he reported having a history of frequent trouble sleeping at the time of his entrance examination in September 1973, he was found to have no psychiatric disorders on examination.  Moreover, he was found to have no psychiatric disorders at the time of his release from active duty (RAD) examination in April 1974, when the examiner reported that the appellant was qualified to perform his duties.  

The Board acknowledges that the appellant's personnel records from this period of ACDUTRA reveal that he was cited in December 1973 for intentional destruction of government property (i.e., intentionally breaking a window).  Additionally, a June 1974 Federal Bureau of Investigation (FBI) report reveals that on June 1, 1974 (i.e., approximately six weeks after his release from ACDUTRA), while at the Naval Air Station for a drill performing INACDUTRA, the appellant was placed under arrest for the attempted rape of a fellow Reservist.  

Following this arrest, on June 4, 1974, the appellant underwent a Court-ordered psychiatric examination conducted by Dr. Jacob M. Weisler, who assessed the appellant as having a psychotic reaction that was impairing his ability rationally assess the nature and consequences of his actions and was interfering with his ability to assist his counsel in his own defense.  Additionally, two weeks later, the appellant underwent a further psychiatric evaluation, which was conducted by Dr. H.B. Fain.  Based on this evaluation, Dr. Fain concluded that the appellant had a personality disorder, passive-aggressive and inadequate type, although a final diagnosis would be made after further staffing and testing.  Thereafter, in a July 1974 Special Progress Report, the Forensic Unit Manager of the Medical Center for Federal Prisoners reported that the appellant had a personality disorder, passive-aggressive type.  The Unit Manager went on to provide the opinion that the appellant was currently mentally competent and capable of assisting counsel in his defense, and as such, should be returned to Court. 

In November 1974 the appellant underwent another psychiatric evaluation, which was conducted by Dr. C.B. Scrignar.  Based on his evaluation, Dr. Scrignar concluded that the appellant was currently competent to stand trial, noting that he understood the charges against him and appeared able to cooperate with his legal counsel in his defense.  In support of this opinion, Dr. Scrignar reported that the appellant appeared to be in good contact with reality, and demonstrated no overt psychotic symptoms or delusional ideas on examination. 

Thereafter, in a December 1974 letter, Dr. Weisler reported that he had again evaluated the appellant on December 12, 1974, and that based on this evaluation, it was his impression that the appellant had once again developed an exacerbation of his psychotic symptoms.  Accordingly, Dr. Weisler concluded that the appellant was currently not capable of providing any cooperation to his counsel in the preparation of his defense. 

Additionally, a March 1975 psychological report from Dr. Clifford E. Whipple, which was based on interviews of the appellant conducted in February 1975 and March 1975, indicates that the appellant had psychosis and, as such, was still unable to meaningfully assist an attorney with his defense.  In this regard, Dr. Whipple noted that the appellant was quite disoriented, had trouble responding coherently, and showed a disturbance in thinking, which was consistent with an individual that was psychotic. 

Subsequently, in an April 1975 Special Progress Report, the Forensic Unit Manager of the Medical Center for Federal Prisoners reported that, based on interviews conducted by six members of the psychiatric team, the staff had concluded that the appellant was mentally competent to stand trial and should be returned to Court.  In this regard, the Unit Manager provided a summary of the appellant's behavior since his admission in January 1975, noting that the appellant had been diagnosed with a personality disorder, passive-aggressive type, in June 1974 and September 1974, and chronic schizophrenia in March 1975.  However, he went on to state that the appellant was much improved since that time and was presently competent to stand trial, highlighting that the appellant's current physical examination and laboratory test results were all within normal limits. 

Two months later, in June 1975, the appellant underwent a psychiatric examination with Dr. Else Tracy.  Significantly, Dr. Tracy reported that the appellant was a rather poor historian, noting that a complete history was very difficult to obtain.  Upon examination, Dr. Tracy's impression was that a diagnosis of intermittent psychosis should be entertained.  In this regard, Dr. Tracy stated that, because the appellant's psychotic episodes seemed to have occurred when the patient was in prison, a more specific diagnosis of Ganser's Syndrome should also be thought of.  Finally, Dr. Tracy stated that he was leaning heavily toward a diagnosis of thought disorder, namely schizophrenia, but that at that point in time, he would not call the appellant psychotic. 

Thereafter, in December 1975, the appellant's Commanding Officer recommended that the appellant be discharged from service due to his "Character and Behavior Disorders."  In March 1976, the appellant's Commanding General submitted a concurring recommendation.  Following these recommendations, in March 1976 the Chief of the Bureau of Medicine and Surgery reported that, based on his review of the available medical information, the appellant was not physically qualified for retention in the Naval or Marine Corps Reserves because of chronic schizophrenia.  The appellant was accordingly discharged from the Marine Corps Reserve in April 1976. 

The appellant began treatment for a schizoaffective disorder in October 1976 and has since received fairly consistent treatment for this disorder, including numerous hospitalizations and continuing individual therapy from various private physicians.  The December 1986 VA psychiatric examination, conducted in connection with a previous claim for this disorder, only notes a diagnosis of chronic differentiated schizophrenia with hallucinations; the examiner did not render a medical nexus opinion or comment on the date of onset.  

Importantly, a June 2010 letter from appellant's private physician, Dr. Wickett provided the opinion that, based on her review of Dr. Weisler's December 1974 report, the June 1974 FBI report, Dr. Tracy's June 1975 report, and Dr. Fain's June 1975 report, the appellant's schizophrenia first manifested itself while he was in service, when he was enduring the stressors of basic training.  In support of this opinion, Dr. Wickett noted that these records reveal that the appellant had disordered thinking, avoidance of contact with the external world, bazaar facial grimaces, strange gestures, "psychotic illness," "psychotic reaction," and was hearing voices.  Significantly, however, the Board points out that all of the records relied upon by Dr. Wickett in providing her opinion are dated after the appellant's separation from ACDUTRA in April 1974.  

Consequently, as directed in the February 2011 remand, the appellant was scheduled for a VA psychiatric examination.  The examiner determined the appellant does in fact suffer from paranoid schizophrenia, anxiety disorder, and depressive disorder.  This examiner also stated the "sentinel" event was the June 1974 attempted rape, discussed above.  Additionally, the examiner indicated the appellant has continuously received treatment for psychiatric disorders since his discharge from service to the present.  The examiner stated that the appellant would have manifest symptoms of schizophrenia during this time period, whether or not he was in the military, because the age symptoms begin to manifest is 18.  The examiner consequently concluded the it is at least as likely as not the current diagnosis of paranoid schizophrenia had its onset at some time in 1974 as a prodromal version of its current illness (subclinical symptoms), and the current illness had evolved over the years since that time.  

As for the additional psychiatric disorder diagnosed during this examination and during the appellate period, the September 2011 examiner stated he could not differentiate the symptoms associated with each specific psychiatric disorder, because the symptoms overlapped; however, the predominance of psychotic symptoms (hallucinations) could be attributed to schizophrenia.  See generally, Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.).  Nevertheless, the question of differentiation is ultimately moot since the Board is denying service connection for all diagnosed acquired psychiatric disorders.

The Board is mindful of the June 2010 private opinion and September 2011 VA opinion that attribute the appellant's schizophrenia to the June 1974 attempted rape.  In that regard, the appellant's personnel records reflect the Veteran completed ACDTRA in April 1976, and was on INACDUTRA status at the time of the incident in June 1974.  As previously noted, service connection may only be established for an injury in INACDUTRA, but not for a disease such as schizophrenia or other mental illness.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Consequently, the opinions from Dr. Wickett and the VA examiner are based on the inaccurate factual premise that the appellant was on active duty or ACDUTRA at the time of the 1974 initial diagnosis.  See Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  Ultimately, the probative value of a supporting medical nexus opinion is determined by whether it contains a discussion of the medical rationale of the opinion and is based on an accurate factual premise, in this case specifically whether the claimant was on active duty when the disease became manifest.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  Indeed, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence, the Board also has considered the appellant's contentions that his schizophrenia first manifested during ACDUTRA and has continued since.  Specifically, the appellant has reported that prior to service he did not experience any psychiatric symptomatology, but rather, first began having hallucinations and hearing voices while on ACDUTRA.  See July 2005 DRO hearing transcript.  

In this regard, the Board notes that the appellant is competent to report experiencing such psychotic symptomatology during ACDUTRA, and to report that he has experienced a continuity of symptomatology since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (also addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  However, the Board must still weigh his lay statements and hearing testimony against the medical evidence of record to determine which is most probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

In this case, the medical evidence cited above clearly establishes that the appellant's psychiatric disorder became manifest after service; such medical opinion is more probative than the appellant's lay statements.  Further, the Board notes that the psychiatric records cited above clearly show the appellant to be an unreliable historian, which weighs against his credibility in reporting his symptoms.  See Madden v. Brown, 125 F.3d 1447, 1481 (Fed. Cir. 1997) (The Board has "the authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").
 
The Board particularly notes the testimony of the appellant and his mother in the DRO hearing in July 2005, during which they both asserted the appellant's psychiatric symptoms began during ACDUTRA for basic training.  However, close review of their testimony shows they are both clearly describing the events of the episode during INACDUTRA in June 1974 in Belle Chasse, Louisiana rather than any events that happened during the Veteran's basic training at the Marine Corps Recruit Depot in San Diego, California.  Accordingly, although the Board does not dispute the sincerity of the appellant's mother in presenting testimony, it is clear that both she and the appellant are confused about the appellant's duty status at the time of the events described in their testimony.
 
Based on the evidence and analysis above, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for a psychiatric disorder.  The benefit-of-the-doubt rule accordingly does not apply.
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder is denied.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


